Title: From George Washington to General William Howe, 30 January 1778
From: Washington, George
To: Howe, William



Sir
Head Quarters [Valley Forge] January 30th 1778

I have duly received your Letter of the 19th Ulto.
It is unnecessary to enter minutely into its contents; since the inclosed Resolutions of Congress will shew you, that the matter is now put upon a footing different from that mentioned by Mr Boudinot, which, at the same time you will be pleased to consider as final and decisive, and to regulate your measures accordingly. I shall be glad as soon as possible to be favoured with your determinations in consequence, especially on those parts numbered in the margin of the Resolves; to which I must request a speedy & explicit answer.
There is one passage of your Letter, which I cannot forbear taking particular notice of. No expressions of personal politeness to me can be acceptable, accompanied by reflections on the Representatives of a free people, under whose authority I have the honor to act. The delicacy I have observed in refraining from every thing offensive in this way, intitled me to expect a similar treatment from you. I have not indulged myself in invective against the present Rulers of Great Britain in the course of our correspondence—nor will I even now avail myself of so fruitful a Theme.
The Quarter Masters permitted to go with the Cloathing appeared to me sufficient for the purpose: For tho the prisoners are in different places, yet they lie chiefly on a direct communication. If upon any future occasion you should conceive a greater number requisite, you will inform me of it previous to their coming, and I shall be ready to comply as far as I think myself justified—Whether your sending out more than One British Quarter Master was an encroachment upon the spirit of the Agreement between us shall not now be a matter of discussion, but can it be said there is any thing in it, that can reconcile the coming out of Captn McCleod. I have the honor to be with due respect Sir Yr Most Obedt servt

Go: Washington

